         Case 1:19-cr-00112-RMB Document 41 Filed 02/13/20 Page 1 of 2

                                   ANTHONY L. RICCO
                                    ATTORNEY AT LAW
                               20 VESEY STREET, SUITE 400
                              NEW YORK, NEW YORK 10007
                           TEL (212) 791-3919 FAX (212) 964-2926
                                      tonyricco@aol.com

February 13, 2020
                                                                      USDCSDNY
BYE.C.F.                                                              DOCUMENT
Hon. Richard M. Berman      MEMO ENDORSED                             ELECTRONICALLY FILED
United States District Judge
Southern District of New York
                                     1•1..                            DOC #:        1 •. . 1 ~ _ _
                                                                                       2


                                                                      DATE FILED: N/f"(/ZW,O
500 Pearl Street
New York, NY 10007

       Re: United States v. Andrew Moody, Docket. No. 19 Cr.112 (RMB)

Dear Judge Berman:

        Defense counsel respectfully submits this letter motion requesting that the sentencing of
the defendant, Andrew Moody, which is presently scheduled for February 26, 2020, be continued
for sixty days, and that the court grant defense counsel a similar extension of time to file the
defendant's sentencing submission.

        This application is submitted as a result of defense counsel's recent back-to-back trial
schedule. Defense counsel is presently engaged on trial in the E.D.N.Y. matter of United States
v. Carlos Richard Martinez, Docket No. 17 Cr. 281 (ERK). Additionally, defense counsel was
recently engaged on trial in the E.D.N.Y. matter of United States v. Donville Inniss, 18 Cr. 134
(KAM), until January 16, 2020. Shortly thereafter, on January 24, 2020, the Hon. Edward R.
Korman issued a scheduling order for counsel to begin trial in the matter of United States v.
Carlos Richard Martinez, after the defendant did not plead guilty at a change of plea hearing,
which had been scheduled for January 21 , 2020. Jury selection commenced on Monday,
February 10, 2020. Additionally, prior to jury selection, counsel had been engaged in intense
trial preparation since January 21 , 2020. Presently counsel is engaged on trial, which is
anticipated to run into next week.

       Moreover, since the completion of the Donville Inniss trial, counsel has been required to
devote substantial attention to a most important matter, which is presently under seal in the case
of United States v. Nicholas Tartaglione, Docket No. 16 Cr. 832 (KMK), a death-authorized,
quadruple murder case here in the Southern District of New York, in which I serve as Learned
Counsel.
         Case 1:19-cr-00112-RMB Document 41 Filed 02/13/20 Page 2 of 2


Hon. Richard M. Berman
February 13, 2019
Page 2



        For all of the reasons set forth above, defense counsel requests that the sentencing of the
defendant, Andrew Moody, be continued for sixty days, and that the court grant defense counsel
a similar extension of time to file the defendant's sentencing submission.

       A.U.S.A. Robert Sobelman has been informed of this application, and has no objection
on behalf of the government.

        Thank you for your consideration of this application. If there are any questions, or if
additional information is required, please contact me at your Honor's convenience.



                                             Respectfully,


                                             ~£.<Rk.c.o
                                             Anthony L. Ricco



Cc: A.U.S.A Robert Sobelman (By E.C.F.)




                                                 so
                                                 Date:
                                                      °itERlD:'U> --::,.
                                                             /"(
                                                                         n ~11 ~
                                                                   ~~ • ~M-Ai
                                                                         Richard M. Berman, :U.S.D.J.
